Exhibit 10.2

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THOSE LAWS OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH DISPOSITION IS
IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

Right to Purchase __________ Shares of the
Common Stock of Friendly Energy Exploration

Friendly Energy Exploration
Common Stock Purchase Warrant

For good and valuable consideration, the receipt of which is hereby
acknowledged, Friendly Energy Exploration, a Nevada corporation (the “Company”),
hereby grants to _________________ (the “Holder”), the right, but not the
obligation, to purchase from the Company at any time or from time to time on or
before 5:00 p.m., Pacific Standard Time on the Expiration Date, as defined
below, _______________ (___________) fully paid and nonassessable shares of
common stock of the Company (the “Common Stock”) at a purchase price per share
equal to the Purchase Price, as defined below.  The number of such shares of
Common Stock and the Purchase Price are subject to adjustment as provided in
this Warrant.  The Expiration Date shall be _____________.

1.

Exercise of Warrant.  

Cash Exercise.  This Warrant may be exercised by the Holder hereof in full or in
part at any time or from time to time until the Expiration Date by surrender of
this Warrant and the subscription form annexed hereto (duly executed by the
Holder), to the Company, and by making payment, in cash or by certified or
official bank check payable to the order of the Company, in the amount obtained
by multiplying (a) the number of shares of Common Stock designated by the Holder
in the subscription form by (b) the Purchase Price of _______ per share.  On any
partial exercise the Company will forthwith issue and deliver to or upon the
order of the Holder hereof a modification of this Warrant, providing in the
aggregate on the face or faces thereof for the purchase of the number of shares
of Common Stock for which such Warrant may still be exercised.

2.

Delivery of Stock Certificates, etc., on Exercise

.  As soon as practicable after the exercise of this Warrant, and in any event
within three business days thereafter, the Company at its expense (including the
payment by it of any applicable issue or stamp taxes) will cause to be issued in
the name of and delivered to the Holder hereof a certificate for the number of
fully paid and nonassessable shares of Common Stock (or Other Securities) to
which the Holder shall be entitled on such exercise, plus, in lieu of any
fractional share to which the Holder would otherwise be entitled, cash equal to
such fraction multiplied by the then current fair market value (as reasonably
determined by the Company) of one full share, together with any other stock or
other securities or property (including cash, where applicable) to which the
Holder is entitled upon such exercise.  "Other Securities" shall mean any stock
(other than Common Stock) and other securities of the Company or any other
person (corporate or otherwise) which the Holder at any time shall be entitled
to receive, or shall have received, on the exercise of this Warrant, in lieu of
or in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Sections 3 or 4.

3.

Adjustment.

(a)

Initial Purchase Price; Subsequent Adjustment of Price and Number of Purchasable
Shares.  The initial purchase price for shares subject to this Warrant will be
______ per share (the “Initial Purchase Price”).  The Initial Purchase Price or,
if such price has been adjusted, the price per share of Common Stock as last
adjusted pursuant to the terms hereof is referred to as the “Purchase Price”
herein.  Upon each adjustment of the Purchase Price, the Holder will thereafter
be entitled to purchase, at the Purchase Price resulting from such adjustment,
the number of shares of Common Stock obtained by multiplying the Purchase Price
in effect immediately before such adjustment by the number of shares of Common
Stock purchasable pursuant to this Warrant immediately before such adjustment
and dividing the product by the Purchase Price resulting from such adjustment.





1




--------------------------------------------------------------------------------




(b)

Definitions.  For purposes of this Warrant, the following terms shall have the
meanings set forth below:

(i)

"Exercise Price" shall mean the price, determined pursuant to this Section 3, at
which shares of Common Stock shall be deliverable upon exercise of this Warrant.

(ii)

"Current Exercise Price" shall mean the Exercise Price immediately before the
occurrence of any event, which, pursuant to this Section 3, causes an adjustment
to the Exercise Price.

(iii)

"Convertible Securities" shall mean any indebtedness or shares of stock
convertible into or exchangeable for Common Stock.

(iv)

"Options" shall mean any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities, including this Warrant.

(v)

"Common Stock Outstanding" shall mean the aggregate of all Common Stock
outstanding and all Common Stock issuable upon exercise of all outstanding
Options and conversion of all outstanding Convertible Securities.

(vi)

"Common Stock Equivalents" shall mean Convertible Securities and rights
entitling the holder thereof to receive, directly or indirectly, additional
shares of Common Stock without the payment of any consideration by such holder
for such additional shares of Common Stock or Common Stock Equivalents.

(c)

Adjustments to Exercise Price.  Subject to Section 3(c)(13) below, the Exercise
Price in effect from time to time shall be subject to adjustment in certain
cases as follows:

(i)

Issuance of Additional Shares of Common Stock

.  In case the Company shall at any time after the date of this Warrant issue or
sell any Common Stock, Options, Convertible Securities, or Common Stock
Equivalents (hereinafter the "Additional Shares of Common Stock") without
consideration or for a consideration per share less than the Current Exercise
Price, then such Current Exercise Price shall simultaneously with such issuance
or sale be adjusted to an Exercise Price (calculated to the nearest cent)
determined by multiplying such Current Exercise Price by a fraction,

(a)

the numerator of which shall be (x) the number of shares of Common Stock
outstanding at the close of business on the day immediately preceding the date
of such issuance or sale, plus (y) the number of shares of Common Stock which
the aggregate consideration received (or by the express provisions hereof is
deemed to have been received) by the Company for the total number of Additional
Shares of Common Stock so issued or sold would purchase at such then Current
Exercise Price, and

(b)

the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the date of such issuance or sale after
giving effect to such issuance or sale of Additional Shares of Common Stock.
 For the purpose of the calculation described in this Section 3, the number of
shares of Common Stock outstanding shall include, in addition to the number of
shares of Common Stock actually outstanding, (A) the number of shares of Common
Stock issuable upon the exercise of this Warrant if fully exercised on the day
immediately preceding the issuance or sale or deemed issuance or sale of
Additional Shares of Common Stock, and (B) the number of shares of Common Stock
which would be obtained through the exercise or conversion of all Options and
Convertible Securities outstanding on the day immediately preceding the issuance
or sale or deemed issuance or sale of Additional Shares of Common Stock.

For purposes of this Section 3, the following provisions shall also be
applicable:

(ii)

Cash Consideration

.  In case of the issuance or sale of Additional Shares of Common Stock for
cash, the consideration received by the Company therefor shall be deemed to be
the amount of cash received by the Company for such shares.





2




--------------------------------------------------------------------------------




(iii)

Non-Cash Consideration

.  In case of the issuance (otherwise than upon conversion or exchange of
Convertible Securities) or sale of Additional Shares of Common Stock for
consideration other than cash or for consideration a part of which shall be
other than cash, the fair value shall be determined reasonably and in good faith
by the consent or vote of the Board of Directors of the Company.

(iv)

Options and Convertible Securities

.  In case the Company shall in any manner issue or grant any Options or any
Convertible Securities, the total maximum number of shares of Common Stock
issuable upon the exercise of such Options or upon conversion or exchange of the
total maximum amount of such Convertible Securities at the time such Convertible
Securities first become convertible or exchangeable shall (as of the date of
issue or grant of such Options or, in the case of the issue or sale of
Convertible Securities other than where the same are issuable upon the exercise
of Options, as of the date of such issue or sale) be deemed to be issued and to
be outstanding for the purpose of this Section 3 and to have been issued for the
sum of the amount (if any) paid for such Options or Convertible Securities and
the amount (if any) payable or upon conversion or exchange of such Convertible
Securities at the time such Convertible Securities first become convertible or
exchangeable; provided, however, that, subject to the provisions of
Section 3(c)(5), no further adjustment of the Current Exercise Price shall be
made upon the actual issuance of any such Common Stock or Convertible Securities
or upon the conversion or exchange of any such Convertible Securities.

(v)

Change in Conversion Rate

.  If the rate at which any Convertible Securities referred to in
Section 3(c)(4) are convertible into or exchangeable for shares of Common Stock
shall change at any time (other than under or by reason of provisions designed
to protect against dilution), the Current Exercise Price in effect at the time
of such event shall forthwith be readjusted to the Exercise Price that would
have been in effect at such time had such Convertible Securities still
outstanding provided for such changed purchase price, additional consideration
or conversion rate, as the case may be, at the time same were initially granted,
issued or sold.  If the additional consideration (if any) payable upon the
conversion or exchange of any Convertible Securities referred to in
Section 3(c)(4), or the rate at which any Convertible Securities referred to in
Section 3(c)(4) are convertible into or exchangeable for shares of Common Stock,
shall be reduced at any time under or by reason of provisions with respect
thereto designed to protect against dilution, then in case of the delivery of
shares of Common Stock upon conversion or exchange of any such Convertible
Securities, the Exercise Price then in effect hereunder shall, upon issuance of
such shares of Common Stock, be adjusted to such amount as would have been
obtained had such Convertible Securities never been issued and had adjustments
been made only upon the issuance of the shares of Common Stock delivered as
aforesaid and for the consideration actually received for such Convertible
Securities and the Common Stock.

(vi)

Termination of Option or Conversion Rights

.  Upon the termination or expiration of any right to purchase Common Stock
under any Option or of any right to convert or exchange Convertible Securities,
the Current Exercise Price shall, upon such termination, be changed to the
Exercise Price that would have been in effect at the time of such expiration or
termination had such Option or Convertible Securities, to the extent outstanding
immediately prior to such expiration or termination, never been issued, and the
shares of Common Stock issuable thereunder shall no longer be deemed to be
Common Stock Outstanding.

(vii)

Stock Splits; Dividends; Distributions and Combinations

.  If the Company shall at any time or from time to time after the date of this
Warrant fix a record date for the effectuation of a split or subdivision of the
outstanding shares of Common Stock or the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in additional
shares of Common Stock or Common Stock Equivalents, then, following such record
date (or the date of such dividend, distribution, split or subdivision if no
record date is fixed), the Exercise Price shall be appropriately decreased so
that the number of shares of Common Stock issuable on exercise of this Warrant
shall be increased in proportion to such increase in the number of outstanding
shares of Common Stock (including for this purpose, Common Stock Equivalents).
 If the number of shares of Common Stock outstanding at any time after the date
of this Warrant is decreased by a combination of the outstanding shares of
Common Stock, then, following the record date of such combination, the Exercise
Price shall be appropriately increased so that the number of shares of Common
Stock issuable upon exercise of this Warrant shall be decreased in proportion to
such decrease in the number of outstanding shares of Common Stock.





3




--------------------------------------------------------------------------------




(viii)

Other Dividends.  If the Company shall declare a distribution payable in
securities of other companies, evidence of indebtedness issued by the Company or
other companies, assets (excluding cash dividends) or options or rights not
referred to in Section 3(c)(4), then, in each such case for the purpose of this
subsection 3, the holder of this Warrant shall be entitled to receive, without
the payment of any additional consideration, a proportionate share of any such
distribution as though it were the holder of the number of shares of Common
Stock of the Company issuable upon the exercise of this Warrant as of the record
date fixed for the determination of the holders of Common Stock of the Company
entitled to receive such distribution.

(ix)

Recapitalizations.  If at any time or from time to time there shall be a
recapitalization of the Common Stock (other than a subdivision, combination or
merger, sale of the voting stock of the Company or a sale of assets transaction
provided for elsewhere in this Section 3), provision shall be made so that the
holder of this Warrant shall thereafter be entitled to receive upon exercise of
this Warrant the number of shares of stock or other securities or property of
the Company or otherwise, to which a holder of Common Stock deliverable upon
such exercise would have been entitled on such recapitalization.  In any such
case, appropriate adjustment shall be made in the application of the provisions
of this Section 3 with respect to the rights of the holder of this Warrant after
the recapitalization to the end that the provisions of this Section 3 (including
adjustment of the Exercise Price then in effect and the number of shares
purchasable upon exercise of this Warrant) shall be applicable after that event
as nearly equivalent as may be practicable.

(x)

Successive Changes.  The above provisions of this Section 3 shall similarly
apply to successive issuances, sales, dividends or other distributions,
subdivisions and combinations on or of the Common Stock after the date of this
Warrant.

(xi)

Other Events Altering Exercise Price.  Upon the occurrence of any event not
specifically described in this Section 3(c) as reducing the Exercise Price that,
in the reasonable exercise of the business judgment of the Board of Directors of
the Company reached in good faith, requires, on equitable principles, the
reduction of the Exercise Price, the Exercise Price will be so equitably
reduced.

(xii)

No Impairment.  The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company, but will
at all times in good faith assist in the carrying out of all the provisions of
this Section 3 and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the holder of this
Warrant against impairment.

(xiii)

Excluded Events.  Notwithstanding any other provision in this Section 3(c) which
is inconsistent with or contrary to the terms of this Paragraph 13, the Exercise
Price shall not be adjusted by virtue of (a) the issuance of capital stock to
employees, consultants, officers or directors of the Company pursuant to stock
purchase or stock option plans or agreements approved by the Board (and not
exceeding 20% of the Company's Common Stock Outstanding), (b) the issuance of
securities in connection with acquisition transactions, (c) the issuance of
securities to financial institutions, suppliers or lessors in connection with
commercial credit arrangements, equipment financings or similar transactions,
(d) exercise of this Warrant, or (e) the repurchase of Common Stock shares from
the Company's employees, consultants, advisors, service providers, officers or
Directors at such person's cost (or at such other price as may be agreed to by
the Company's Board of Directors).

(xiv)

Certificate as to Adjustments.  Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to this Section 3, the Company, at
its expense and upon request by the holder of this Warrant, shall compute such
adjustment or readjustment in accordance with the terms hereof and prepare and
furnish to the holder of this Warrant a certificate setting forth such
adjustment or readjustment and showing in reasonable detail the facts upon which
such adjustment or readjustment is based.  The Company shall, upon the written
request at any time of the holder of this Warrant, furnish or cause to be
furnished to such holder a like certificate setting forth (a) such adjustment
and readjustment, (b) the Current Exercise Price, and (c) the number of shares
of Common Stock and the amount, if any, of other property which at the time
would be received upon the exercise of this Warrant.





4




--------------------------------------------------------------------------------




4.

Further Assurances.  The Company will take all action that may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of stock, free from all taxes, liens and charges with
respect to the issue thereof, on the exercise of all or any portion of this
Warrant from time to time outstanding.

5.

Notices of Record Date, etc.

In the event of:

(a)

any taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend on, or any right to subscribe for, purchase or otherwise acquire
any shares of stock of any class or any other securities or property, or to
receive any other right, or

(b)

any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to or the sale, consolidation or
merger of the Company with, to or into any other person, or

(c)

any voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

then and in each such event the Company will mail or cause to be mailed to the
Holder, at least 20 days prior to such record date, a notice specifying (i) the
date on which any such record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, (ii) the date on which any such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or Other
Securities) shall be entitled to exchange their shares of Common Stock (or Other
Securities) for securities or other property deliverable on such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding-up, and (iii) the amount and character of
any stock or other securities, or rights or options with respect thereto,
proposed to be issued or granted, the date of such proposed issue or grant and
the persons or class of persons to whom such proposed issue or grant is to be
offered or made.  Such notice shall also state that the action in question or
the record date is subject to the effectiveness of a registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), or a
favorable vote of stockholders if either is required.  Such notice shall be
mailed at least 20 days prior to the date specified in such notice on which any
such action is to be taken or the record date, whichever is earlier.

6.

Reservation of Stock, etc., Issuable on Exercise of Warrants.  The Company will
at all times reserve and keep available out of its authorized but unissued
shares of capital stock, solely for issuance and delivery on the exercise of
this Warrant, a sufficient number of shares of Common Stock (or Other
Securities) to effect the full exercise of this Warrant and the exercise,
conversion or exchange of any other warrant or security of the Company
exercisable for, convertible into, exchangeable for or otherwise entitling the
Holder to acquire shares of Common Stock (or Other Securities), and if at any
time the number of authorized but unissued shares of Common Stock (or Other
Securities) shall not be sufficient to effect such exercise, conversion or
exchange, the Company shall take such action as may be necessary to increase its
authorized but unissued shares of Common Stock (or Other Securities) to such
number as shall be sufficient for such purposes.

7.

Transfer of Warrant.  This Warrant may only be transferred in compliance with
applicable law.

8.

No Rights as a Shareholder.  This Warrant shall not entitle the Holder hereof to
any voting rights or other rights as a shareholder of the Company.





5




--------------------------------------------------------------------------------




9.

Notices.  Any notices and other communications required or permitted under this
Warrant shall be effective if in writing and delivered personally or sent by
telecopier, major overnight courier service or registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

If to Holder:


______________________

______________________

______________________

If to the Company:




Friendly Energy Exploration

6005 N. Highway 279

Brownwood, TX 76801

Attn: Mr. Douglas Tallant




Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date delivered, if delivered personally, (b) one
business days after being sent, if sent by a major overnight courier service
such as Federal Express or DHL, (c) one business day after being sent, if sent
by telecopier with confirmation of good transmission and receipt, and (d) seven
business days after being sent, if sent by registered or certified mail, postage
prepaid.  Each of the parties hereto shall be entitled to specify another
address by giving notice as aforesaid to the other.

10.

Securities Laws.  By acceptance of this Warrant, the Holder represents to the
Company that this Warrant is being acquired for the Holder’s own account and for
the purpose of investment and not with a view to, or for sale in connection
with, the distribution thereof, nor with any present intention of distributing
or selling the Warrant or the Common Stock issuable upon exercise of the
Warrant.  The Holder acknowledges and agrees that this Warrant and the Common
Stock issuable upon exercise of this Warrant (if any) have not been (and at the
time of acquisition by the Holder, will not have been or will not be) registered
under the Securities Act or under the securities laws of any state, in reliance
upon certain exemptive provisions of such statutes.  The Holder further
recognizes and acknowledges that because this Warrant and the Common Stock
issuable upon exercise of this Warrant are unregistered, they may not be
eligible for resale, and may only be resold in the future pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to a valid exemption from such registration
requirements.

11.

Legend.  Unless theretofore registered for resale under the Securities Act, each
certificate for shares issued upon exercise of this Warrant shall bear the
following or a similar legend:

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or any applicable state securities laws.
 The securities have been acquired for investment and may not be resold,
transferred or assigned in the absence of an effective registration statement
for the securities under the Securities Act of 1933, as amended, or an opinion
of counsel acceptable to the Company that such disposition is in compliance with
the Securities Act and any applicable state securities laws.

12.

Miscellaneous.  This Warrant and any terms hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.  This Warrant shall be governed by and construed in accordance with the
laws of the State of Nevada; provided, however, that if any Nevada law or laws
require or permit the application of the laws of any other jurisdiction to this
Warrant, such Nevada law or laws shall be disregarded with the effect that the
remaining laws of the State of Nevada shall nonetheless apply.  The headings in
this Warrant are for purposes of reference only and shall not limit or otherwise
affect any of the terms hereof.  The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.





6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized.

Dated:  ______________________

Friendly Energy Exploration

By:

______________________


Douglas Tallant, President





7




--------------------------------------------------------------------------------

FORM OF EXERCISE

Friendly Energy Exploration

(To be signed only on exercise of Warrant)

TO:

Friendly Energy Exploration

A.

The undersigned Holder of the attached original, executed Warrant hereby elects
to exercise its purchase right under such Warrant with respect to shares of
Common Stock, as defined in the Warrant, of Friendly Energy Exploration, a
Nevada corporation (the “Company”).

B.

The undersigned Holder is hereby paying the aggregate purchase price for such
shares of Common Stock (the “Exercise Shares”) (i) by the enclosed certified or
official bank check payable in United States dollars to the order of the Company
in the amount of $___________, or (ii) by wire transfer of United States funds
to the account of the Company in the amount of $______________, which transfer
has been made before or simultaneously with the delivery of this Form of
Exercise; or (iii) by electing to exercise the attached Warrant for __________
of the shares purchasable under the Warrant pursuant to the net exercise
provisions of Section 1(b) of the Warrant.

C.

Please issue a stock certificate or certificates representing the appropriate
number of shares of Common Stock in the name of the undersigned Holder.

____________________________________________

By:

_____________________________________

Its:

_____________________________________




Dated:

_____________________________________





8


